Citation Nr: 0943211	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-12 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and August 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, and from a June 2008 Decision Review 
Officer (DRO) decision from the St. Louis RO.

The July 2005 decision denied entitlement to service 
connection for tinnitus, the August 2007 decision denied 
entitlement to service connection for PTSD, and the June 2008 
decision denied entitlement service connection for a low back 
disability.  

The Board has recharacterized the issue of entitlement to 
service connection for PTSD to more broadly include 
entitlement to service connection for an acquired psychiatric 
disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).

In February 2008, the Veteran testified at a personal DRO 
hearing at the St. Louis RO.  A transcript of this hearing 
was prepared and associated with the claims file.

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

The issues of entitlement to service connection for tinnitus 
and an acquired psychiatric disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

The Veteran did not exhibit a chronic low back disability in 
service, arthritis was not shown within one year after 
discharge from service, and a low back disability is not 
otherwise shown to be associated with his active duty.


CONCLUSION OF LAW

The Veteran does not have a current low back disability that 
is due to disease or injury that was incurred in or 
aggravated by service; nor may arthritis of the low back be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes a March 2008 evidentiary development letter in which 
the RO advised the appellant of the evidence needed to 
substantiate his service connection claim.  The appellant was 
advised in this letter of his and VA's responsibilities under 
VCAA, to include what evidence should be provided by him and 
what evidence should be provided by VA.  This notice further 
advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claim, pursuant to the Court's holding in 
Dingess, supra.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records and 
available private treatment records.  The RO also arranged 
for the Veteran to undergo a VA examination in April 2008.  
The Board finds that this examination report is considered 
adequate for the purpose of determining entitlement to 
service connection.  This report reflects that the examiner 
reviewed the claims folder, including the Veteran's service 
treatment records.  During the examination, he elicited from 
the Veteran his history of complaints and symptoms, and he 
provided clinical findings detailing the results of this 
examination.  As will be discussed below, the examiner also 
explained the rationale behind his conclusion through 
citation to medical principles and the facts of the Veteran's 
case.  For these reasons, the Board concludes that the VA 
examination report in this case provides an adequate basis 
for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 
 
For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

In the case at hand, the Veteran has claimed entitlement to 
service connection for a low back disability that he contends 
resulted from an in-service back injury.  The Veteran's 
service treatment records include an August 1975 assessment 
that the Veteran had suffered a lumbosacral sprain secondary 
to a lifting injury.  It noted that the Veteran strained his 
back while working last evening.  The pain increased while he 
was lying down, twisting, and turning.  The pain did not 
radiate and he had no history of previous low back pain.

The Veteran's May 1976 separation examination report noted 
that his spine was clinically normal,  It noted that the 
Veteran had low back pain that was treated with Valium and 
Dalmane, and that there were no complications, no sequelae.  
The Veteran reported no recurrent back pain on his May 1976 
separation medical history report.  The same notation that 
appeared on his separation examination report was also 
documented on his separation medical history report.  

In terms of evidence of a current disability, the April 2008 
VA examination report diagnoses lumbosacral strain, 
degenerative arthritis at L5-S1, and spina bifida occulta at 
L5-S1.  

With respect to the question of chronicity, the Veteran 
claims that his back has been bothering since his in-service 
injury.  In an April 2008 statement, the Veteran reported 
that he injured his back at Homestead Air Force Base in 1973 
and that his pain has continued since then.  He stated that 
he was treated for a severe back injury after having been 
transferred to Kadena Air Base in Okinawa in 1974.  He 
reported having requested lighter duty but was denied.  He 
noted that the back injury was noted on his discharge papers.  
He contends that his has continued to have excruciating back 
pain since his June 1976 discharge from service.

The Board notes that the earliest post-service medical 
evidence of a back disability appears in a December 1999 
record reflecting that the Veteran injured his back while 
wrestling a calf.

There are two medical opinions of record that address the 
issue of nexus.  The first of these appears in the April 2008 
VA examination report.  The examiner opined that the 
Veteran's current low back pain was not caused by or a result 
of the one episode of low back pain that the Veteran had in 
service.  He supported this opinion by stating that the 
Veteran's episode of low back pain was very minor and 
resolved without sequela.  He opined that the Veteran's low 
back pain is a result of aging, obesity, and current 
activity.  In providing this opinion, the examiner noted that 
he had reviewed the Veteran's claims file, to include private 
medical records and VA records.  The examiner's opinion noted 
that the Veteran back pain began in 1974 when he was moving 
equipment while working on air cargo.  The back pain was 
noted to be intermittent with remissions.  The Veteran was 
taking medication as needed, but the response to this 
medication was poor.  

The other opinion was written by his private physician in 
March 2009.  This opinion states that "It is as likely as 
not that his ... current chronic lower back pain resulted from 
his years as an Air Cargo Specialist and the injury/injuries 
he received in the ... Air Force from 1973 to 1976."  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
of her knowledge and skill in analyzing the data, and his or 
her medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

The Board notes that both opinions were authored by 
individuals who are qualified through education, training, or 
experience to provide competent medical evidence under 38 
C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 
(2007).  The VA opinion was written by a physician's 
assistant and was also signed by a physician, while the 
private opinion appears to have been written by a nurse 
practitioner and was also signed by a physician.  

Ultimately, however, the Board concludes that the most 
probative opinion of record is that of the VA examiner, 
because this opinion is the only one that provides a specific 
diagnosis identifying the precise nature of his current 
disability, as well as supporting rationale for its 
conclusion.  The conclusory statement of the private 
physician, however, refers only to the Veteran's current 
chronic back pain, and does not identify any current 
diagnosis of the spine or back.  The physician also merely 
refers to the "injury/injuries" the Veteran received during 
service, and he does not describe any of these injuries with 
specificity.  The statement also fails to provide any 
rationale explaining the belief of a relationship between the 
"injury/injuries" and the current complaints.  Given the 
lack of any detail regarding the precise nature of the 
Veteran's current disability, and the failure to provide any 
rationale as to how his in-service injury could cause or 
contribute to his current complaints, the Board finds this 
opinion to be of no probative value.

The Board further notes that the Veteran has submitted a June 
2008 statement from a service friend attesting to his 
repeated in-service complaints regarding his back.  As noted 
above, the Veteran himself has reported having experienced 
back pain on multiple occasions while in service, and has 
reported having had back problems continuously since 
separation.  The Board notes that, although they are lay 
people, the Veteran's friend is competent to report having 
witnessed the Veteran complaining of back pain during 
service, and the Veteran is competent to report having 
experienced back pain since service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Furthermore, as discussed, complaints of back pain were 
specifically noted while he was on active duty.

However, his service treatment records also reflect that the 
Veteran's back was clinically normal at separation and that 
he had no complications and no sequelae from the in-service 
injury.  In addition, the 1999 treatment record shows that 
the Veteran reported having injured his back while wrestling 
a calf and he did not reference any previous history of back 
problems at that time.  The Board believes statements offered 
directly to a health care provider during the course of 
treatment, and prior to filing any claim for compensation, to 
be far more credible than those offered years later in 
support of such a claim.  Therefore, as he denied any 
recurrent problems in separation, as physical examination 
revealed no sequalae at that time, and as he failed to report 
any history of back problems while receiving treatment 
following a post-service back injury in 1999, the Board 
concludes that the current assertions of a continuity of 
symptoms since service are not credible.  

In short, the Board finds that the preponderance of the 
evidence is against granting service connection for a low 
back disability.  The Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.


REMAND

The Veteran has also claimed entitlement to service 
connection for tinnitus.  The Board notes that this claim has 
been denied based largely upon VA examination reports from 
June 2005 and April 2008 finding that the Veteran's tinnitus 
was not at least as likely as not related to his acoustic 
trauma in service.  

The June 2005 VA examiner justified his conclusion by noting 
that the Veteran's hearing was clinically normal at the time 
of his separation from service without a sign of any noise-
induced hearing loss.  The examiner also noted that all 
medical records through 1997 were negative for tinnitus.  The 
examiner concluded "it appears that tinnitus became manifest 
after hearing loss was acquired more than a decade after 
discharge from service."

The April 2008 VA examiner found  "that the current 
bilateral hearing loss occurred some time post military 
service and can be related to factors such as age, post 
service noise exposure, and other factors not yet 
identified."  With respect to the tinnitus issue, she noted 
that "Tinnitus is a symptom and can be related to auditory 
dysfunction and noise exposure in addition to non-auditory 
factors such as medications and neurophysiological factors."

Also of record is an August 2008 private audiology report.  
This report refers to an August 1974 in-service hearing test 
that "confirms a worsening of threshold readings."  The 
private audiologist noted that "At today's hearing 
evaluation, puretone thresholds indicated a mild to severe 
sensorineural hearing loss in both ears, which is the same as 
what was reported in 1974."  She therefore found it at least 
as likely as not that the Veteran's "current [hearing] loss 
resulted from his years of excessive noise exposure while 
working with and near aircraft in the military."  The 
audiologist recommended that the entrance and separation 
hearing tests be compared and opined that any changes of more 
than 15 decibels would be considered a significant decrease 
in sensitivity as a direct result of excessive in-service 
noise exposure.  There was no opinion with respect to the 
tinnitus issue.

The Board notes that the Veteran was granted entitlement to 
service connection for bilateral hearing loss is January 2009 
after the RO weighed the positive and negative evidence of 
record and resolved reasonable doubt in favor of the Veteran.  
This same rating decision denied service connection for 
tinnitus because of the two negative etiology opinions and 
further noted that the August 2008 private audiology opinion 
does not address the tinnitus question.

The Board notes that the VA examination reports discussed 
above include adequate etiology opinions with rationales 
justifying their conclusions.  However, these etiology 
opinions rely on a conclusion with respect to the hearing 
loss claim, specifically that the Veteran's in-service 
acoustic trauma did not cause his subsequent hearing loss, an 
issue that has since been resolved favorably for the Veteran.  
As the January 2009 RO adjudication has established that the 
Veteran's hearing loss is related to service, a remand is 
warranted in order to obtain a new etiology opinion with 
respect to the claim for tinnitus.

The Veteran has also claimed entitlement to service 
connection for PTSD.  As noted in the Introduction, the Board 
has recharacterized this claim to encompass entitlement to 
service connection for acquired psychiatric disabilities, 
including depression and anxiety, pursuant to Clemons, supra.  
In the case at hand, the Board notes that the Veteran's 
service treatment records reflect that he sought treatment 
for anxiety during service.  The Veteran has also submitted a 
February 2007 signed statement from his medical care 
providers asserting that the Veteran suffers from chronic 
anxiety and depression with sleep disorders.  

In April 2007, the Veteran submitted signed statements from 
people he served with describing psychiatric symptoms he 
exhibited in service and currently.  

With respect to the PTSD portion of this claim, the Board 
notes that two of the Veteran's claimed stressors involve 
duties that are stressful by nature and may qualify as valid 
stressors to support a PTSD claim.  

Specifically, a statement received from the Veteran in April 
2007 describes the duties he performed at the ammunition dump 
at Little Rock Air Force Base while with the 31st 
Transportation Squadron / LGTT from October 1973 to December 
1973.  He wrote that they were searched for anything that 
could start a fire and shown safety films about the potential 
explosives they would be working with.  He described 
unloading semis and palletizing aircraft with explosives and 
being afraid they were going to blow up.

The other relevant stressor is noted in the April 2007 
stressor statement to have occurred between December 1974 and 
February 1975.  During this time, the Veteran was assigned to 
the 603rd Military Air Command Support Squadron warehouse for 
shipping and receiving cargo.  At this time, "they would get 
a morgue shipment of dead bodies en-route from Vietnam, 
Saigon / Southeast Asia.  The war was supposed to be over but 
we got cargo morgue flights pretty regular it seemed."  
While verification of such stressors may not be possible, the 
Board is of the opinion that the Veteran has provided 
sufficient detail so as to require VA to at least seek 
verification.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that VA must provide a medical examination and/or 
obtain an opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  The 
Court in McLendon observed that the third prong, which 
requires an indication that the claimant's disability or 
symptoms 'may be' associated with the established event, is a 
low threshold.  Id. at 83.  

Given the evidence of in-service anxiety, current psychiatric 
disability diagnoses, and the suggestion in the lay evidence 
of record that the two conditions may be related, the Board 
finds that a remand for an examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency and 
request verification of the Veteran's 
stressors that allegedly occurred while 
serving with the 235th Aviation Company 
31st Transportation Squadron / LGTT from 
October 1973 to December 1973 and the 603rd 
Military Air Command Support Squadron from 
December 1974 to February 1975.  
Specifically, request verification as to 
the likelihood of:

(a) Whether the Veteran was assigned to 
duties handling explosives at an 
ammunitions dump at the Little Rock Air 
Force Base while assigned to the 31st 
Transportation Squadron / LGTT from 
October 1973 to December 1973.  

(b) Whether the Veteran was assigned to 
duties handling dead bodies while with the 
603rd Military Air Command Support Squadron 
warehouse for shipping and receiving cargo 
between December 1974 and February 1975.  

All documentation obtained pursuant to 
these inquiries should be added to the 
claims file.  As to any records not 
obtained, obtain a negative reply and 
associate that reply with the Veteran's 
claims file.

2.  The Veteran should be scheduled for an 
appropriate VA examination.  All indicated 
studies, tests, and evaluations deemed 
necessary should be performed.  The 
examiner should be advised if there is 
credible supporting evidence of any of the 
reported stressors.  The examiner should 
report a multi-axial diagnosis, 
identifying all current psychiatric 
disorders.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor(s) supporting the diagnosis.  As 
to any other disability diagnosed, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
related to the Veteran's military service, 
to include complaints of anxiety noted 
therein.  The rationale for all opinions 
expressed should be explained.  The claims 
file, including a copy of this remand, 
must be made available to the examiner for 
proper review of the medical history.  The 
VA examiner must also be provided a 
description of all verified stressors.  

3.  The Veteran's claims folder should 
then be forwarded to an appropriate 
specialist to clarify the nature and 
etiology of the Veteran's claimed 
tinnitus.  The examiner should review the 
entire claims folder.  Review of the 
claims folder should be indicated in the 
examination report.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's tinnitus were incurred or 
aggravated as a result of his military 
service.  In formulating this opinion, the 
examiner should keep in mind that 
entitlement to service connection for 
bilateral hearing loss has already been 
established and, thus, exposure to 
acoustic trauma in service is conceded.  
The rationale for all opinions expressed 
should be explained.  

4.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


